Title: To George Washington from Thomas Bee, 23 May 1790
From: Bee, Thomas
To: Washington, George



Dear Sir
Columbia So. Carolina 23 May 1790

The Death of Mr Drayton having caused a Vacancy in the Fœderal Court for this State, I am induced to Offer myself as a Candidate for the Office I requested Mr Izard and Major Butler on a former Occasion to mention my Name to your Excellency, but your absence from New York, prevented them doing so in time. The reason of my not writing to you then myself was that I apprehended an application through Friends would be more acceptable, I have since been informed otherwise, which is the cause of my troubling your Excellency now.
If you should think any Investigation necessary the Gentlemen above mentioned are fully informed on every Point, with every sentiment of respect and Esteem I am your Excellencys most Obt & very humble Servt

Tho. Bee

